ACCEPTED
                                                                                                                                          05-17-01245-CV
                                                                                                                                FIFTH COURT OF APPEALS
                                                                                                                                          DALLAS, TEXAS
                                                                                                                                       1/31/2018 10:21 AM
                                                                                                                                               LISA MATZ
                                                                                                                                                   CLERK




Katherine Elrich                                                                                                 FILED IN
                                                                                                                214.220.5287 | direct fax 
214.220.5237                                                                                             5th COURT    OF APPEALS
                                                                                                              kelrich@cobbmartinez.com 
                                                                                                              DALLAS, TEXAS
                                                                                                         1/31/2018 10:21:19 AM
                                                                                                                 LISA MATZ
                                                        January 31, 2018                                            Clerk
 
Via E‐File 
Lisa Matz, Clerk 
Fifth District Court of Appeals 
George L. Allen, Sr. Courts Bldg. 
600 Commerce Street, Suite 200 
Dallas, Texas 75202‐4658 
 
        Re:  Case  Number  05‐17‐01245‐CV;  Pioneer  Natural  Resources  USA,  Inc.  v.    Texas 
                Department of Transportation 
         
Dear Ms. Matz: 

         Please accept this letter as an amended vacation letter for the following dates:  
          
              March 7, 2018 through March 16, 2018; 
              May 16, 2018 through May 18, 2018; and 
              May 29, 2018 through June 5, 2018. 
 
       I would appreciate if no oral arguments or hearings were scheduled during this period 
with regard to the above‐referenced matter. 
        
       By copy of this letter, I am notifying all counsel of record of my vacation schedule. 

       Thank you for your assistance in this matter.  Please do not hesitate to contact me if you 
have any questions regarding this matter.  

 
                                                                          Sincerely, 
 
                                                                
                                                                          Katherine Elrich 
 
KE/als/175799 
 




     Attorneys & Counselors  1700 Pacific Avenue, Suite 3100, Dallas, Texas 75201  P: 214.220.5200  F: 214.220‐5299  cobbmartinez.com
Ms. Lisa Matz 
January 31, 2018 
Page 2                     

cc:    Via E‐Service:  
 
       David L. Sargent 
       Chuck W. Shiver II 
       R. Martin Dungan 
       SARGENT LAW, P.C. 
       1717 Main Street, Suite 4750 
       Dallas, Texas 75201 
        
       Lawrence J. Webb 
       TINSMAN & SCIANO, INC. 
       10107 McAllister Freeway 
       San Antonio, Texas 78216 
        
       Marcus F. Schwartz 
       SCHWARTZ & SCHWARTZ 
       Post Office Box 385 
       Hallettsville, Texas 77964 
        
       David B. Strain 
       Kyle D. Hawkins 
       ASSISTANT ATTORNEY GENERAL OF TEXAS 
       Transportation Division 
       Post Office Box 12548, Capitol Station 
       Austin, Texas 78711‐2548 
        
       Tanya B. Scarbrough 
       BOWMAN AND BROOKE, L.L.P. 
       5830 Granite Parkway, Suite 1000 
       Plano, TX 75024